UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6237


JOHN ALAN MILLER,

                  Plaintiff - Appellant,

             v.

YORK COUNTY PUBLIC DEFENDERS OFFICE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Joseph F. Anderson, Jr., Chief
District Judge. (2:08-cv-03834-JFA)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alan Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Alan Miller appeals the district court’s orders

accepting     the    recommendation     of        the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006) and denying reconsideration.                  We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                    Miller v. York

Cnty.   Public      Defenders   Ofc.,       No.    2:08-cv-03834-JFA     (D.S.C.

Dec. 31, 2008; filed Jan. 21, 2009 & entered Jan. 22, 2009).                  We

deny Miller’s motions for punitive damages, to impose sanctions,

to compel all information regarding Brady v. Maryland, 373 U.S.

83   (1963),        for   transcript        at     government     expense,   for

intervention, and motion for judgment.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2